DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 09/23/2022 has been entered. Claims 1-13 and 15-18 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over West (US 2019/0288396) in view of Killian (US 2016/0197408).
Regarding claim 1, West teaches the following:
an ultra-wideband antenna (element 62, figures 11-14) comprising: 
a coaxial cable (elements 64 and 75, figures 11-14, “the second inner conductor 75 and the tubular inner conductor 64 are substantially concentric/coaxial”, paragraph [0069]) extending through the center of a conductive tube (element 63, figures 11-14) , a distal end of a center conductor (element 78, figures 11-12) of the coaxial cable electrically connected to a distal end of the conductive tube (“the opposite end 77 of the elongated second inner electrical conductor 75 is electrically connected 78 to the opposite end 66 of the elongated tubular outer electrical conductor 63”, paragraph [0067]), a distal end of a shield of the coaxial cable not electrically connected to any conductor (64 which can be construed as the shield is not electrically connected to another conductor and is separated from the other conductors by spacers as explained in paragraph [0071]), the shield terminating within the conductive tube below the distal end of the conductive tube (“Alternate implementations of the antenna (not shown) are also possible where the length of the tubular inner conductor is shorter than the length of the tubular outer conductor so that the driven end of the tubular outer conductor extends beyond the driven end of the tubular inner conductor and/or the opposite end of the tubular outer conductor extends beyond the opposite end of the tubular inner conductor”, paragraph [0065]).
West does not teach a first and a second ferrite bead disposed on the coaxial cable outwardly from a proximal end of the conductive tube, outside of the conductive tube, the first and second ferrite bead disposed serially on the coaxial cable, spaced apart from one another.
Killian teaches a first (element 32b, figure 3) and a second (element 34b, figure 3) ferrite bead disposed on the coaxial cable, the first and second ferrite bead disposed serially on the coaxial cable, spaced apart from one another (as shown in figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna of West to include a first and a second ferrite bead disposed on the coaxial cable outwardly from a proximal end of the conductive tube, outside of the conductive tube, the first and second ferrite bead disposed serially on the coaxial cable, spaced apart from one another as suggested by the teachings of Killian which can be used as chokes that suppress any high-frequency electronic noise in the coaxial cable.

Regarding claim 2, the combination of West and Killian as referred in claim 1 teaches the following:
further comprising a centering spacer disposed between the conductive tube and the coaxial cable, the centering spacer configured to maintain the coaxial cable substantially centered within the conductive tube (West, paragraph [0071]).

Regarding claim 3, the combination of West and Killian as referred in claim 2 teaches the following:
wherein the centering spacer is formed from an insulating material (West, paragraph [0071]).

Regarding claim 7, the combination of West and Killian as referred in claim 1 teaches the antenna without explicitly teaching the following:
wherein the first ferrite bead is spaced from a proximal end of the conductive tube by between 84.8 mm and 87.6 mm.
However Killian does teach that the “number of ferrite rings and the individual distances between the ferrite rings can be adjusted to the respective use case or the operating parameters of the antenna” and “the ferrite ring 32 in the example illustrated, is arranged such that it can be displaced along the conductor structure” (paragraph [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the first ferrite bead of the combination of West and Killian to be spaced from a proximal end of the conductive tube by between 84.8 mm and 87.6 mm as suggested by the teachings of Killian which can be used as chokes that suppress any high-frequency electronic noise in the coaxial cable, and since in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 8, the combination of West and Killian as referred in claim 7 teaches the antenna without explicitly teaching the following:
wherein the second ferrite is spaced apart from the first ferrite bead by a distance of between 59 mm and 61 mm.
However Killian does teach that the “number of ferrite rings and the individual distances between the ferrite rings can be adjusted to the respective use case or the operating parameters of the antenna” (paragraph [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the second ferrite bead of the combination of West and Killian to be spaced apart from the first ferrite bead by a distance of between 59 mm and 61 mm as suggested by the teachings of Killian which can be used as chokes that suppress any high-frequency electronic noise in the coaxial cable, and since in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 9, the combination of West and Killian as referred in claim 1 teaches the antenna without explicitly teaching the following:
 wherein each of the first (Killian, element 32b, figure 3) and second (Killian, element 34b, figure 3) ferrite beads extends around the outer shield of the coaxial cable (Killian, as shown in figure 3), and wherein the first and second ferrite beads are configured to affect a resonant point of the antenna (the ferrite beads effects the surface waves and may suppress other high-frequency electronic noise which effects the resonant point of the antenna).

Regarding claim 13, West teaches the following:
an ultra-wideband antenna (element 62, figures 11-14) comprising: 
a conductive tube (element 63, figures 11-14) comprising a distal end and a proximal end; 
a coaxial cable (elements 64 and 75, figures 11-14, “the second inner conductor 75 and the tubular inner conductor 64 are substantially concentric/coaxial”, paragraph [0069]) extending through the center of the conductive tube, the coaxial cable comprising a center conductor (element 75, figures 11-14) and a shield (element 64, figures 11-14), a distal end of the center conductor electrically connected to the distal end of the conductive tube (“the opposite end 77 of the elongated second inner electrical conductor 75 is electrically connected 78 to the opposite end 66 of the elongated tubular outer electrical conductor 63”, paragraph [0067]), a distal end of a shield of the coaxial cable not electrically connected to any conductor (West, 64 which can be construed as the shield is not electrically connected to another conductor and is separated from the other conductors by spacers as explained in paragraph [0071]), the shield terminating within the conductive tube below the distal end of the conductive tube (“Alternate implementations of the antenna (not shown) are also possible where the length of the tubular inner conductor is shorter than the length of the tubular outer conductor so that the driven end of the tubular outer conductor extends beyond the driven end of the tubular inner conductor and/or the opposite end of the tubular outer conductor extends beyond the opposite end of the tubular inner conductor”, paragraph [0065]).
West does not teach a first and a second ferrite bead disposed on the coaxial cable outwardly from the proximal end of the conductive tube, outside of the conductive tube, the first and second ferrite bead disposed serially on the coaxial cable, spaced apart from one another.
Killian teaches a first (element 32b, figure 3) and a second (element 34b, figure 3) ferrite bead disposed on the coaxial cable, the first and second ferrite bead disposed serially on the coaxial cable, spaced apart from one another (as shown in figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna of West to include a first and a second ferrite bead disposed on the coaxial cable outwardly from a proximal end of the conductive tube, outside of the conductive tube, the first and second ferrite bead disposed serially on the coaxial cable, spaced apart from one another as suggested by the teachings of Killian which can be used as chokes that suppress any high-frequency electronic noise in the coaxial cable.

Regarding claim 15, the combination of West and Killian as referred in claim 13 teaches the following:
further comprising an insulating centering spacer disposed between the conductive tube and the coaxial cable, the centering spacer configured to maintain the coaxial cable substantially centered within the conductive tube (West, paragraph [0071]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over West (US 2019/0288396) in view of Killian (US 2016/0197408), and further in view of Xidong et al. (Investigations on the Basic Electrical Properties of Polyurethane Foam Material, hereby referred as Xidong).
Regarding claim 4, the combination of West and Killian as referred in claim 3 teaches the antenna without explicitly teaching the following:
wherein the centering spacer is formed from polyurethane foam.
Xidong suggests the teachings of an insulating material being composed of polyurethane foam (the whole document, but Introduction, paragraph 1 specifically). Polyurethane foam is also a well-known insulating material. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the centering spacer of the combination of West and Killian to be formed from polyurethane foam as suggested by the teachings of Xidong as polyurethane foam is a well-known insulating material which provides excellent properties such as insulation properties, mechanical strength, low density and chemical corrosion resistant (Introduction, paragraph 1). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over West (US 2019/0288396) in view of Killian (US 2016/0197408) in view of Webb et al. (US 2019/0260130, hereby referred as Webb).
Regarding claim 5, the combination of West and Killian as referred in claim 1 teaches the antenna without the exception for the following:
wherein the conductive tube is formed from brass, and wherein a wall of the tube is between .38 mm and .420 mm thick.
However West does teach that the conductive tube is formed form copper (“By way of example but not limitation…the tubular outer conductor 63…were constructed from copper, paragraph [0070]).
Webb suggests the teachings of wherein a conductive tube is formed from brass (“the inner sleeve can comprise an electrically conductive material such as copper, brass, aluminum, steel, or any other suitable material.”, paragraph [0091]). Furthermore, it is also well known that brass and copper are both conductive materials that can be used in the construction of an antenna. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the conductive tube of the combination of West and Killian to be formed from brass, as suggested by the teachings of Webb as brass is a well-known alternative conductive material that can be used in place of copper which may provide more desired characteristics such as being more resistant to corrosion which may be desired when installed in a lid of an underground pit, and wherein a wall of the tube is between .38 mm and .420 mm thick as since in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over West (US 2019/0288396) in view of Killian (US 2016/0197408) in view of Leung et al. (US 2021/0066789, hereby referred as Leung).
Regarding claim 6, the combination of West and Killian as referred in claim 1 teaches the antenna without the exception for the following:
wherein the shield of the coaxial cable terminates within the conductive tube (West, as shown in figures 11-14, “Alternate implementations of the antenna (not shown) are also possible where the length of the tubular inner conductor is shorter than the length of the tubular outer conductor so that the driven end of the tubular outer conductor extends beyond the driven end of the tubular inner conductor and/or the opposite end of the tubular outer conductor extends beyond the opposite end of the tubular inner conductor”, paragraph [0065]).
The combination of West and Killian does not teach the shield of the coaxial cable terminates a distance of between 6.1 mm and 6.6 mm from the distal end of the conductive tube.
Leung also suggests the teachings of wherein the shield of the coaxial cable (element 122, figure 1A) terminates within the conductive tube (element 108, figure 1A), a distance from the distal end of the conductive tube (as shown in figure 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the shield of the coaxial cable of the combination of West and Killian to terminates a distance of between 6.1 mm and 6.6 mm from the distal end of the conductive tube as suggested by the teachings of Leung and West which can be used to alter the resonant characteristics of the antenna due to the distance between conductive tube and the shield which can affect the coupling between the two, and since in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Claims 10-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over West (US 2019/0288396) in view of Killian (US 2016/0197408), and further in view of Webb et al. (US 2019/0260130, hereby referred as Webb) and Verkleeren et al. (US 2008/0074283, hereby referred as Verkleeren).
Regarding claim 10, the combination of West and Killian as referred in claim 1 teaches the antenna without the exception for the following:
further comprising a mushroom-shaped housing configured to be installed in a lid of an underground pit, the housing comprising a rounded top portion unitarily formed with a male-threaded portion, the male-threaded portion configured to pass through an opening in the lid, the rounded top portion configured to extend above the lid.
Webb suggests the teachings of further comprising a mushroom-shaped housing (element 130, figures 1-4) configured to be installed in a lid of an underground pit (element 190, figure 1), the housing comprising a top portion unitarily formed with a male-threaded portion (element 340, figure 3), the male-threaded portion configured to pass through an opening in the lid (element 196, figure 1), the top portion configured to extend above the lid (as shown in figure 1).
Verkleeren suggests the teachings of the housing comprising a rounded top portion (element, 54, figure 7, “the top cap 54 prevent water from collecting above the radiating element of the antenna”, paragraph [0050]). It is also obvious that a round top would be desired to prevent water from accumulating on the top.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the combination of West and Killian to include a mushroom-shaped housing configured to be installed in a lid of an underground pit, the housing comprising a top portion unitarily formed with a male-threaded portion, the male-threaded portion configured to pass through an opening in the lid, the top portion configured to extend above the lid as suggested by the teachings of Webb so that the antenna can be used as a pit antenna such as the one disclosed by West which can be used for water meter systems that can transmit water consumption data wirelessly (Webb, paragraph [0003]), and for the housing to have a rounded top portion as suggested by the teachings of Verkleeren and obvious in the art in order to prevent water from collecting above the radiating element of the antenna (Verkleeren, paragraph [0050]).

Regarding claim 11, West as modified in claim 10 teaches the antenna without the exception for the following:
wherein the conductive tube extends into the rounded top portion a distance of between .40 and .49 inches.
West suggests the teachings of that the conductive tube (element 244, figure 4) extends into the rounded top portion a distance (as shown in figure 4). 
Verkleeren suggests the teachings of that the antenna extends into the rounded top portion a distance (“the antenna of the communication device typically extends slightly above the pit lid”, paragraphs [0004] and [0021], as shown in figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the conductive tube of Webb as modified to extends into the rounded top portion, as suggested by the teachings of West and Verkleeren which can be used to further enhance the transmission characteristics of the communication device as it would be above the ground (Verkleeren, paragraph [0021]), a distance of between .40 and .49 inches since in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 12, the combination of West, Killian, Webb, and Verkleeren as referred in claim 10 teaches the following:
further comprising a female-threaded nut (Webb, element 390, figures 3-4) configured to mate with the male-threaded portion of the housing and secure the housing to the lid (Webb, as shown in figures 1-4, and their accompanying description).

Regarding claim 16, the combination of West and Killian as referred in claim 13 teaches the antenna without the exception for the following:
further comprising a mushroom-shaped housing configured to be installed in a lid of an underground pit, the housing comprising a rounded top portion unitarily formed with a male-threaded portion, the male-threaded portion configured to pass through an opening in the lid, the rounded top portion configured to extend above the lid.
Webb suggests the teachings of further comprising a mushroom-shaped housing (element 130, figures 1-4) configured to be installed in a lid of an underground pit (element 190, figure 1), the housing comprising a top portion unitarily formed with a male-threaded portion (element 340, figure 3), the male-threaded portion configured to pass through an opening in the lid (element 196, figure 1), the top portion configured to extend above the lid (as shown in figure 1).
Verkleeren suggests the teachings of the housing comprising a rounded top portion (element, 54, figure 7, “the top cap 54 prevent water from collecting above the radiating element of the antenna”, paragraph [0050]). It is also obvious that a round top would be desired to prevent water from accumulating on the top.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the combination of West and Killian to include a mushroom-shaped housing configured to be installed in a lid of an underground pit, the housing comprising a top portion unitarily formed with a male-threaded portion, the male-threaded portion configured to pass through an opening in the lid, the top portion configured to extend above the lid as suggested by the teachings of Webb so that the antenna can be used as a pit antenna such as the one disclosed by West which can be used for water meter systems that can transmit water consumption data wirelessly (Webb, paragraph [0003]), and for the housing to have a rounded top portion as suggested by the teachings of Verkleeren and obvious in the art in order to prevent water from collecting above the radiating element of the antenna (Verkleeren, paragraph [0050]).

Regarding claim 17, West as modified in claim 16 teaches the antenna without the exception for the following:
wherein the conductive tube extends into the rounded top portion a distance of between .40 and .49 inches.
West suggests the teachings of that the conductive tube (element 244, figure 4) extends into the rounded top portion a distance (as shown in figure 4). 
Verkleeren suggests the teachings of that the antenna extends into the rounded top portion a distance (“the antenna of the communication device typically extends slightly above the pit lid”, paragraphs [0004] and [0021], as shown in figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the conductive tube of Webb as modified to extends into the rounded top portion, as suggested by the teachings of West and Verkleeren which can be used to further enhance the transmission characteristics of the communication device as it would be above the ground (Verkleeren, paragraph [0021]), a distance of between .40 and .49 inches since in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 18, the combination of West, Killian, Webb, and Verkleeren as referred in claim 16 teaches the following:
further comprising a female-threaded nut (Webb, element 390, figures 3-4) configured to mate with the male-threaded portion of the housing and secure the housing to the lid (Webb, as shown in figures 1-4, and their accompanying description).

Additional Comments 
Regarding recitations throughout the claims that an element is “configured to” perform a function, it is the position of the Office that such recitations are not positively recited structural limitations, and thus, only require the ability to so perform. In this case, the prior art references as applied herein are construed to at least possess such ability.

Response to Arguments
Applicant's arguments filed 09/23/2022 have been fully considered but they are not persuasive. 
Regarding independent claims 1 and 13, the applicant argues that West does not teach the shield terminating within the conductive tube below the distal end of the conductive tube.
The examiner respectfully disagrees. Paragraph [0065] of West states that “Alternate implementations of the antenna (not shown) are also possible where the length of the tubular inner conductor is shorter than the length of the tubular outer conductor so that the driven end of the tubular outer conductor extends beyond the driven end of the tubular inner conductor and/or the opposite end of the tubular outer conductor extends beyond the opposite end of the tubular inner conductor”, which means that West does teach the shield terminating within the conductive tube below the distal end of the conductive tube.
The remaining claims are dependent on either claim 1 or 13, and also rejected as explained in the office action above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845